EXHIBIT 10.7
 












AMENDMENT NUMBER ONE TO THE
HAVERTY FURNITURE COMPANIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(As Amended and Restated Effective January 1, 2009)


WHEREAS , Haverty Furniture Companies, Inc. (the "Employer") maintains the
Haverty Furniture Companies, Inc. Supplemental Executive Retirement Plan (the
"Plan"), as amended and restated effective January I , 2009; and


WHEREAS , Article VII of the Plan provides the Employer with the tight to amend
the Plan ; and


WHEREAS, the Employer wishes to amend the Plan in certain respects.


NOW, THEREFORE, in consideration of these recitals, the Employer hereby amends
the Plan, effective January 1, 2013, as follows:
 
1.   By amending Section 1.1, "Accrued Benefit," to read as follows:




"Accrued Benefit" mean s a Participant's annual benefit calculated as provided
in Appendix A without the Compensation Limitations applied and without excluding
the compensation which the Participant elected to defer under any deferred
compensation plan maintained by Havertys in the year in which such compensation
would have been paid.
 
2.  By replacing each reference to "Prop. Treas. Regulation 1.409A" with a
reference to"Treas. Regulation. "

 
3.  By amending Section 2.3(b) to read as follows:
 
(b) has been reduced because the compensation which the Employee has elected to
defer under any deferred compensation plan maintained by Havertys is not
included in the Retirement Plan's definition of Compensation in the year in
which such compensation would have been paid , in which case he or she shall
enter the Plan on the date the Employee exceeds the limit referred to above.

4.  By amending the first sentence in Section 4.2 , "Maximum Benefit ," to read
as follows: Any provision to the contrary in this SERP notwithstanding , if the
total combined annual benefit (based on the life annuity form) initially payable
to the Participant at or after Nonnal Retirement Date fi-om this SERP, Social
Security, and the Retirement Plan , would otherwise exceed $125,000, the
Participant's SERP Benefit will be reduced so that the total combined annual
benefit will equal $125,000; provided, however , that such $125,000 total
combined annual benefit shall not be deemed to include the portion of the SERP
Benefit attributable to compensation that the Participant had elected to defer
under any deferred compensation plan maintained by Have11ys and that was
excluded from the Retirement Plan's definition of Compensation in the year in
which such compensation would have been paid.
 

--------------------------------------------------------------------------------

 
5.  By amending the first sentence of Section 5.1 (a), General Rule, to read as
follows: A Participant's SERP Benefit shall be paid on the first day of the
second month following the month in which the earliest of the Participant's
death or the following distribution dates ("Distribution Events") elected by the
Participant in his or her Distribution Election Form occurs:

(i)
Early Retirement Date,

 
(ii)
Normal Retirement Date, or

 
(iii)
Late Retirement Date.



6.  By amending Section 5.l(b), Specified Employee Delay, to read as follows:

Specified Employee Delay. Any provision to the contrary notwithstanding, if a
SERP Benefit becomes payable because of a Separation from Service to a
Participant who is a Specified Employee at the time of such separation , and at
the time of such separation Havertys capital stock is publicly-traded on an
established securities market or otherwise, then the commencement of
distributions to such Specified Employee hereunder shall be delayed and shall
not be paid until the date that is six (6) months after the separation date, and
the first payment on such date shall include the initial six (6) months of
delayed payments.
 
7.   By replacing the first sentence of Section 5.1(c), Immediate Payment Upon
409A Taxation , with the following two sentences:
 
  Any provision to the contrary notwithstanding , (a) in the event that the
Internal Revenue Service ("IRS") prevails in a claim that benefits under the
SERP constitute taxable income to a Participant or Eligible Spouse under Section
409A of the Code for any taxable year prior to the taxable year in which such
benefits are distributed to him or her, or (b) in the event that legal counsel
satisfactory to Havertys and the Participant or Eligible Spouse renders an
opinion that the IRS would likely prevail in such a claim, the SERP Benefit, to
the extent constituting taxable income required to be included in income as a
result of the failure to comply with the requirements of Section 409A of the
Code and the related Treasury Regulations, shall be distributed to the
Participant or his or her Eligible Spouse in one lump sum within thirty (30)
days of such event. The amount of any distribution pursuant to this Section
5.1(c) may not exceed the amount required to be included in income as a result
of the failure to comply with the requirements of Section 409A of the Code and
the related Treasury Regulations.
 

--------------------------------------------------------------------------------

8.  By amending the first sentence of Section 5.2(b) to read as follows:

  In order to select any fom1 of payment other than the life annuity (for a
Participant who is not married on his or her benefit commencement date) or a
joint and 50% survivor annuity (for a Participant who is married on his or her
benefit commencement date) under this Section 5.2, a Participant must file a
Distribution Election Fonn.
 
9.   Except as amended by this Amendment Number One, the Plan as in effect
immediately prior to the date of this Amendment shall remain in full force and
effect.

 
IN WITNESS WHEREOF , the Employer has caused this Amendment Number One to be
executed and attested on its  behalf by its duly authorized officers this the
15th day of October, 2013.





   
HAVERTY FURNITURE COMPANIES, INC.
       
By:
 /s/ Allan J. DeNiro    
Allan J. DeNiro
   
Senior Vice President and
Chief People Officer
     



ATTEST:
       
By:
 /s/ Belinda J. Clements      
Belinda J. Clements
Assistant Corporate Secretary
   







 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SECOND AMENDMENT
TO THE
HAVERTY FURNITURE COMPANIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to the Haverty Furniture Companies, Inc. Supplemental Executive
Retirement Plan (as amended and restated January 1, 2009) (the "Plan") is
adopted by Haverty Furniture Companies, Inc. (the "Company"), effective as of
the dates indicated below.


W I T N E S S E T H:


WHEREAS, the Company maintains the Plan as such Plan is currently in effect; and


WHEREAS, Section 7.1 of the Plan authorizes the Company, through its Board of
Directors, to amend the Plan at any time;


WHEREAS, the Board wishes to freeze the Plan as of December 31, 2015 so that all
benefits for existing participants under the Plan as of December 31, 2015 will
be calculated under the terms of the Plan using the participant's service and
compensation as of December 31, 2015, and no participant will accrue benefits
under the Plan after December 31, 2015.


NOW, THEREFORE, BE IT RESOLVED that the Plan is amended as follows:




***********


1.


Effective as of December 31, 2015, the second paragraph of the introduction (or
preamble) is amended in its entirety to read as follows:


"The SERP was amended and restated, effective January 1, 2009, to comply with
Internal Revenue Code Section 409A with respect to benefits earned under the
Plan, and to de-link the SERP from the Haverty Furniture Companies, Inc.
Retirement Plan.  The SERP is further amended as of December 31, 2015 so that
all benefits for existing participants under the SERP as of December 31, 2015
will be calculated using the participant's service and compensation as of
December 31, 2015.  Participants will not accrue benefits under this SERP after
December 31, 2015, although Participants will continue to accrue vesting service
after December 31, 2015."







--------------------------------------------------------------------------------

2.


The definition of "Accrued Benefit" in Section 1.1 is amended by adding the
following sentence to the end of the paragraph:


"Effective December 31, 2015, the Accrued Benefit for Participants eligible for
the SERP as of December 31, 2015 will be calculated using the Participant's
Years of Service and Compensation (as defined in Appendix A) as of December 31,
2015.  No Participant will accrue benefits under this SERP after December 31,
2015 (although, for avoidance of doubt, Participants will continue to accrue
vesting service after December 31, 2015)."


3.


The definition of "Hours of Service" in Section 1.16 is amended by adding the
following sentence to the end of that section:


"No Participant will be credited with an Hour of Service after December 31, 2015
except for purposes of determining vesting service under Article III."


4.


The definition of "Hypothetical Retirement Benefit" in Section 1.17 is amended
by adding the following sentence to the end of that paragraph:


"Effective December 31, 2015, the Hypothetical Retirement Benefit for
Participants eligible for the SERP as of December 31, 2015 will be calculated
using the Participant's Years of Service and Compensation (as defined in
Appendix A) as of December 31, 2015.  No Participant will accrue benefits under
this SERP after December 31, 2015 (although, for avoidance of doubt,
Participants will continue to accrue vesting service after December 31, 2015)."


5.


The definition of "Year of Service" in Section 1.33 is amended by adding the
following sentence to the end of that paragraph:


"No Participant will be credited with a Year of Service after December 31, 2015
except for purposes of determining vesting service under Article III."


6.


Article II shall be amended by adding the following sentence to the end:


"No new Employee will be eligible to participate in the SERP after December 31,
2015.  Employees who were existing Participants in the SERP as of December 31,
2015 will be entitled to a frozen benefit as of December 31, 2015 pursuant to
the terms of this SERP."


7.


Article III shall be amended by adding the following sentence


"For avoidance of doubt, Participants will continue to accrue vesting service
after December 31, 2015."


8.


Section 4.1 (titled "SERP Benefit") is amended by adding the following sentence
to the end of that paragraph:


"Further, in no event shall a Participant's SERP Benefit include Hours of
Service and Compensation (as defined in Appendix A) after December 31, 2015."


9.


The definition of "Hypothetical Retirement Benefit" in Section 1.1 of Appendix A
is amended by adding the following sentence to the end of that paragraph:


"Effective December 31, 2015, the Hypothetical Retirement Benefit for
Participants eligible for the SERP as of December 31, 2015 will be calculated
using the Participant's Years of Service and Compensation (as defined in
Appendix A) as of December 31, 2015.  No Participant will accrue benefits under
this SERP after December 31, 2015 (although, for avoidance of doubt,
Participants will continue to accrue vesting service after December 31, 2015)."


10.


The definition of "Average Annual Compensation" in Section 1.3 of Appendix A is
amended by adding the following sentence to the end of that paragraph:


"Compensation after December 31, 2015 will not be taken into account for
purposes of calculating the Average Annual Compensation."


11.


The definition of "Compensation" in Section 1.4 of Appendix A is amended by
adding the following sentence to the end of that section:


"Further, Compensation does not include any payments made by the employer to the
Participant after December 31, 2015."



--------------------------------------------------------------------------------

12.


The definition of "Participant's Cumulative Permitted Disparity Limit" in
Section 1.7 of Appendix A is amended by adding the following sentence at the end
of the existing first sentence:


"Effective December 31, 2015, years of service after December 31, 2015 will not
be taken into account for purposes of calculating the Participant's Cumulative
Permitted Disparity Limit."


13.


Section 2.1 of Appendix A (titled "General") is amended by adding the following
sentence at the end of that section:


"Effective December 31, 2015, the Hypothetical Retirement Benefit for
Participants eligible for the SERP as of December 31, 2015 will be calculated
using the Participant's Years of Service and Compensation as of December 31,
2015.  No Participant will accrue benefits under this SERP after December 31,
2015 (although, for avoidance of doubt, Participants will continue to accrue
vesting service after December 31, 2015)."


14.


Pursuant to Section 4.5 of the Plan and the resolutions of the Executive
Committee of the Board of Directors of Haverty Furniture Companies, Inc. dated
January 27, 2009, where Janet E. Taylor, Vice President and General Counsel, was
named as a Participant in the SERP, a new Appendix B is added to the Plan to
describe the benefit payable to Janet E. Taylor as follows:


"Appendix B
Special Benefit to Janet E. Taylor, Vice President and General Counsel


Pursuant to Section 4.5 of the Plan, Janet E. Taylor, Vice President and General
Counsel of Haverty Furniture Companies, Inc., shall be an eligible Participant
entitled to receive a Special Benefit upon her termination of employment with
the Company.  Notwithstanding anything to the contrary, Janet Taylor shall be
entitled to receive a frozen SERP Benefit calculated as of December 31, 2015. 
Such SERP Benefit was calculated as of December 31, 2014 in the form of a life
annuity as $819.76 per month.  This benefit will be adjusted as appropriate
pursuant to the terms of the SERP using her Years of Service and Compensation
through December 31, 2015 and disregarding the reduction described in Section
3.6 of Appendix A for less than ten (10) years of participation in the
Retirement Plan.  All payments shall be paid, and other forms of the SERP
Benefit shall be calculated, pursuant to the terms of the SERP."




***********




This Amendment shall be effective as of the dates indicated above.  Except as
amended herein, the Plan shall continue in full force and effect.


IN WITNESS WHEREOF, the Employer has caused this Amendment Number One to be
executed and attested on its behalf by its duly authorized officers this 4th day
of March, 2016.





   
HAVERTY FURNITURE COMPANIES, INC.
       
By:
 /s/ Clarence H. Smith    
Clarence H. Smith
   
Chairman of the Board, President and
Chief Executive Officer
     



ATTEST:
       
By:
 /s/ Jenny H. Parker      
Jenny H. Parker
Senior Vice President, Finance,
Secretary and Treasurer
   






